NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAY 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MASMINAH MARIPIN,                                 No. 13-70655

              Petitioner,                          Agency No. A097-102-276

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Masminah Maripin, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, including adverse credibility findings. Zamanov v.

Holder, 649 F.3d 969, 973 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Maripin’s testimony regarding alleged harm from

her husband, when she last had contact with her husband, and whether she felt

threatened by anyone other than her husband. See id. at 973 (testimony about the

events leading to petitioner’s departure goes to the heart of the claim); Alvarez-

Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003) (inconsistency was a specific

and cogent reason supporting the adverse credibility determination). Maripin’s

explanation, that she did not recall these incidents until her second hearing, do not

compel the opposite result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

Absent credible testimony, Maripin’s withholding of removal claim fails. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Maripin’s CAT

claim because she failed to establish it is more likely than not she would be

tortured by or with the consent or acquiescence of the government if returned to



                                          2                                     13-70655
Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                       3                                 13-70655